Exhibit 10.1

Executive Retention Agreement

THIS EXECUTIVE RETENTION AGREEMENT by and among VistaPrint USA, Incorporated, a
Delaware corporation (the “Company”), VistaPrint Limited, a Bermuda corporation
and sole shareholder of the Company (“VistaPrint Limited”), and Michael
Giannetto (the “Executive”) is made as of September 2, 2008 (the “Effective
Date”).

WHEREAS, the Company and VistaPrint Limited desire to retain the services of the
Executive and, in order to do so, are entering into this Agreement in order to
provide compensation to the Executive in the event his employment with the
Company is terminated under certain circumstances;

WHEREAS, the Company also recognizes that the possibility of a change in control
of VistaPrint Limited exists and that such possibility, and the uncertainty and
questions which it may raise among key personnel, may deter key potential
personnel from joining the Company and may result in the departure or
distraction of key personnel to the detriment of the Company and its
shareholders, and

WHEREAS, the Board of Directors of VistaPrint Limited (the “Board”) has
determined that appropriate steps should be taken to retain the Executive and to
reinforce and encourage the continued employment and dedication of the Company’s
key personnel without distraction from the possibility of a change in control of
the Company and related events and circumstances.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in the Company’s employ, the Company and VistaPrint Limited agree that
the Executive shall receive the benefits set forth herein in the event of a
Change in Control and the severance and other benefits set forth in this
Agreement in the event the Executive’s employment with the Company is terminated
under the circumstances described below.

1. Key Definitions.

See Annex A for a list of certain defined terms used herein.

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall terminate
upon the fulfillment by the Company and VistaPrint Limited of all of their
respective obligations under this Agreement following a termination of the
Executive’s employment (the “Term”).

3. Employment Status; Termination of Employment.

3.1 Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company or
VistaPrint Limited any obligation to retain the Executive as an employee and
that this Agreement does not prevent the Executive from terminating employment
at any time.

3.2 Termination of Employment.

(a) Any termination of the Executive’s employment by the Company or by the
Executive (other than due to the death of the Executive) shall be communicated
by a written notice to the other party hereto (the “Notice of Termination”),
given in accordance with Section 7. Any Notice of Termination shall:
(i) indicate the specific termination provision (if any) of this Agreement
relied upon by the party giving such notice, (ii) to the extent applicable, set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) specify the Date of Termination (as defined below). The
effective date of an employment termination (the “Date of Termination”) shall be
the close of business on the date specified in the Notice of Termination (which
date may not be less than 15 days or more than 120 days after the date of
delivery of such Notice of Termination), in the case of a termination other than
one due to the Executive’s death, or the date of the Executive’s death, as the
case may be; provided, however that if the Executive is resigning the
Executive’s employment for other than Good Reason, the Company may elect to
accept such resignation prior to the date specified in the Executive’s notice
and the Date of Termination shall be the date the Company notifies the Executive
of such acceptance. In the event the Company fails to satisfy the requirements
of Section 3.2(a) regarding a Notice of Termination, the purported termination
of the Executive’s employment pursuant to such Notice of Termination shall not
be effective for purposes of this Agreement.

 

1



--------------------------------------------------------------------------------

(b) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(c) Any Notice of Termination for Cause given by the Company must be given
within 30 days of the occurrence of the event(s) or circumstance(s), which
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board at which he may, at his election, be
represented by counsel and at which he shall have a reasonable opportunity to be
heard. Such hearing shall be held on not less than 30 days prior written notice
to the Executive stating the Board’s intention to terminate the Executive for
Cause and stating in detail the particular event(s) or circumstance(s) which the
Board believes constitutes Cause for termination. Any such Notice of Termination
for Cause must be approved by an affirmative vote of two-thirds of the members
of the Board.

(d) Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the occurrence of the event(s) or circumstance(s), which
constitute(s) Good Reason.

4. Benefits to Executive.

4.1 Stock Acceleration. If the Change in Control Date occurs during the Term,
then, effective upon the Change in Control Date, (a) each outstanding option to
purchase shares of VistaPrint Limited (or any successor) held by the Executive
(to the extent not then currently exercisable) shall become immediately
exercisable in full and shares of VistaPrint Limited received upon exercise of
any options will no longer be subject to a right of repurchase or first refusal
by VistaPrint Limited, (b) each outstanding restricted stock award held by the
Executive shall be deemed to be fully vested and such vested shares will no
longer be subject to a right of repurchase or first refusal by VistaPrint
Limited and (c) notwithstanding any provision in any applicable option agreement
to the contrary, each such option shall continue to be exercisable by the
Executive for a period of twelve months following the Date of Termination if the
Executive is terminated without Cause or terminates employment for Good Reason
following the Change in Control Date.

4.2 Compensation. If the Executive’s employment with the Company terminates
during the Term, the Executive shall be entitled to the following benefits:

(a) Termination Without Cause or for Good Reason Prior to the Change in Control
Date. If the Executive’s employment with the Company is terminated by the
Company (other than for Cause, Disability or Death) or by the Executive for Good
Reason prior to the Change in Control Date, then the Executive shall be entitled
to the following benefits:

(i) the Company shall pay to the Executive the following amounts:

(1) in a lump sum in cash in the next regularly scheduled pay cycle following
the Date of Termination the aggregate of the lump sum of (A) the Executive’s
unpaid base salary through the Date of Termination, (B) the product of (w) the
average actual percentage rate of payout as measured against Executive’s target
annual bonus of any annual bonus paid or payable (including any bonus or portion
thereof which has been earned but deferred or which the Executive forewent) in
each of the two most recently completed fiscal years, multiplied by the
Executive’s target annual bonus for the then current fiscal year and (x) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365,
(C) the product of (y) the greater of any quarterly bonus paid or payable
(including any bonus or portion thereof which has been earned but deferred or
which the Executive forewent) for the most recently completed fiscal quarter or
any quarterly bonus payable for the then current fiscal quarter and (z) a
fraction, the numerator of which is the number of days in the current fiscal
quarter through the Date of Termination, and the denominator of which is 90 and
(D) the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not previously paid (the sum of the
amounts described in clauses (A), (B), (C), and (D) shall be hereinafter
referred to as the “Accrued Obligations”);

 

2



--------------------------------------------------------------------------------

(2) in a lump sum in cash in the next regularly scheduled pay cycle following
the Date of Termination an amount equal to the sum of (i) 50% of the greater of
(a) the Executive’s highest aggregate bonus (including both annual and quarterly
bonuses, if applicable) paid in any fiscal year during the five fiscal year
period prior to the Date of Termination and (b) the sum of the maximum bonus
(including both annual and quarterly bonuses, if applicable) payable to the
Executive during the then current fiscal year; and (ii) the greater of (x) 50%
of the Executive’s highest annual base salary during the five fiscal year period
prior to the Date of Termination and (y) 50% of the Executive’s then current
annual base salary.

(ii) for 6 months after the Date of Termination, or such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy, the
Company shall continue to provide benefits to the Executive and the Executive’s
family at least equal to those which would have been provided to them if the
Executive’s employment had not been terminated, in accordance with the
applicable Benefit Plans in effect on the Effective Date or, if more favorable
to the Executive and his family, in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive a particular type of benefits (e.g., health
insurance benefits) from such employer on terms at least as favorable to the
Executive and his family as those being provided by the Company, then the
Company shall no longer be required to provide those particular benefits to the
Executive and his family;

(iii) to the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”);
and

(iv) for purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 6 months after the Date of Termination.

(b) Termination Without Cause or for Good Reason at any Time on or after the
Change in Control Date. If the Executive’s employment with the Company is
terminated by the Company (other than for Cause, Disability or Death) or by the
Executive for Good Reason at any time on or after the Change in Control Date,
then the Executive shall be entitled to the following benefits:

(i) the Company shall pay to the Executive the following amounts:

(1) in a lump sum in cash in the next regularly scheduled pay cycle following
the Date of Termination the Accrued Obligations;

(2) in a lump sum in cash in the next regularly scheduled pay cycle following
the Date of Termination an amount equal to the sum of (i) 100% of the greater of
(a) the Executive’s highest aggregate bonus (including both annual and quarterly
bonuses, if applicable) paid in any fiscal year during the five fiscal year
period prior to the Date of Termination and (b) the sum of the maximum bonus
(including both annual and quarterly bonuses, if applicable) payable to the
Executive during the then current fiscal year; and (ii) the greater of (x) 100%
of the Executive’s highest annual base salary during the five fiscal year period
prior to the Date of Termination and (y) 100% of the Executive’s then current
annual base salary.

(ii) for 12 months after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Effective Date or, if more
favorable to the Executive and his family, in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., health insurance benefits) from such employer on terms at least
as favorable to the Executive and his family as those being provided by the
Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family;

 

3



--------------------------------------------------------------------------------

(iii) the Other Benefits; and

(iv) for purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 12 months after the Date of Termination.

(c) Neither the Company, VistaPrint Limited, nor the Executive may elect to
defer delivery of any of the payments to be made under Section 4.2(a) or 4.2(b).
If any of the benefits payable under Section 4.2(a) or 4.2(b) (each a “Severance
Benefit”) is considered “nonqualified deferred compensation” within the meaning
of Internal Revenue Code Section 409A (“Section 409A”), and the Executive is
considered a “specified employee” within the meaning of Section 409A, then not
withstanding the provisions of Sections 4.2(a) and (b), no such Severance
Benefit shall be paid to the Executive during the 6-month period following his
termination of employment, provided, however that that such Severance Benefits
may be paid immediately following the death of the Executive and such Severance
Benefits shall be paid in a lump sum immediately upon the expiration of such
6-month period.; and, provided, further, if not prohibited by Section 409A, such
Severance Benefits shall, upon the Date of Termination, be paid into an escrow
account with a third party acceptable to the Executive, such escrow account to
be subject to the claims of creditors of the Company and such Severance Benefits
to be paid to the Executive immediately upon the expiration of such 6-month
period.

(d) Termination for Cause; Resignation without Good Reason; Termination for
Death or Disability. If the Company terminates the Executive’s employment with
the Company for Cause at any time, the Executive voluntarily terminates his
employment at any time for other than Good Reason, or if the Executive’s
employment with the Company is terminated by reason of the Executive’s death or
Disability, then the Company shall (i) pay the Executive (or his estate, if
applicable), in a lump sum in cash within 30 days after the Date of Termination,
the sum of (A) the Executive’s unpaid base salary through the Date of
Termination, and (B) the amount of any compensation previously deferred by the
Executive to the extent not previously paid and (ii) timely pay or provide to
the Executive the Other Benefits.

4.3 Taxes.

(a) In the event that VistaPrint Limited undergoes a “Change in Ownership or
Control” (as defined in Annex A), the Company or VistaPrint Limited shall,
within 15 days after each date on which the Executive becomes entitled to
receive (whether or not then due) a Contingent Compensation Payment (as defined
in Annex A) relating to such Change in Ownership or Control, determine and
notify the Executive (with reasonable detail regarding the basis for its
determinations) (i) which of the payments or benefits due to the Executive
(under this Agreement or otherwise) following such Change in Ownership or
Control constitute Contingent Compensation Payments, (ii) the amount, if any, of
the excise tax (the “Excise Tax”) payable pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), by the Executive with
respect to such Contingent Compensation Payment and (iii) the amount of the
Gross-Up Payment (as defined in Annex A) due to the Executive with respect to
such Contingent Compensation Payment. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence or (B) that he disagrees with
such determination, in which case he shall indicate which payment and/or
benefits should be characterized as a Contingent Compensation Payment, the
amount of the Excise Tax with respect to such Contingent Compensation Payment
and the amount of the Gross-Up Payment due to the Executive with respect to such
Contingent Compensation Payment. The amount and characterization of any item in
the Executive Response shall be final; provided, however, that in the event that
the Executive fails to deliver an Executive Response on or before the required
date, the Company’s initial determination shall be final. Within 60 days after
the due date of each Contingent Compensation Payment to the Executive, the
Company shall pay to the Executive, in cash, the Gross-Up Payment with respect
to such Contingent Compensation Payment, in the amount determined pursuant to
this Section 4.3(a).

(b) The provisions of this Section 4.3 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

 

4



--------------------------------------------------------------------------------

4.4 Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Sections 4.2 (a)(ii) and
(b)(ii), the amount of any payment or benefits provided for in this Section 4
shall not be reduced by any compensation earned by the Executive as a result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company or otherwise.

5. Disputes.

5.1 Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing in accordance with Section 7.1. Any denial by the Board
of a claim for benefits under this Agreement shall be delivered to the Executive
in writing in accordance with Section 7.1 and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim. Any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

5.2 Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof) by the Company, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.

5.3 Compensation During a Dispute. If the right of the Executive to receive
benefits under Section 4 (or the amount or nature of the benefits to which he is
entitled to receive) are the subject of a dispute between the Company and the
Executive, the Company shall continue (a) to pay to the Executive his base
salary as of the Effective Date (or as the same was or may be increased
thereafter from time to time) and (b) to provide benefits to the Executive and
the Executive’s family at least equal to those which would have been provided to
them, if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Effective Date (or as subsequently
adopted or modified with the Executive’s written consent), until such dispute is
resolved either by mutual written agreement of the parties or by an arbitrator’s
award pursuant to Section 5.1. Following the resolution of such dispute, the sum
of the payments (net of tax and other withholdings) made to the Executive under
clause (a) of this Section 5.3 shall be deducted from any cash payment which the
Executive is entitled to receive pursuant to Section 4; and if such sum exceeds
the amount of the cash payment which the Executive is entitled to receive
pursuant to Section 4, the excess of such net sum over the amount of such
payment shall be repaid (without interest) by the Executive to the Company
within 60 days of the resolution of such dispute.

6. Successors.

6.1 Successor to Company and VistaPrint Limited. The Company and VistaPrint
Limited shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company or VistaPrint Limited to expressly assume and agree to
perform this Agreement to the same extent that the Company and VistaPrint
Limited would be required to perform it if no such succession had taken place.
Failure of the Company and VistaPrint Limited to obtain an assumption of this
Agreement at or prior to the effectiveness of any succession shall (a) be a
material breach of this Agreement and shall constitute Good Reason if the
Executive elects to terminate employment, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination and (b) shall cause such
succession to be deemed a Change in Control for purposes of Section 4 hereof
regardless of the definition of Change in Control set forth in Annex A. As used
in this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise and “VistaPrint
Limited” shall mean VistaPrint Limited as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise.

 

5



--------------------------------------------------------------------------------

6.2 Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.

7. Notice.

7.1 All notices, instructions and other communications given hereunder or in
connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to:

the Company, at:

VistaPrint USA Incorporated

95 Hayden Avenue

Lexington, MA 02421

Attn: CEO

with a copy to:

Thomas S. Ward, Esq.

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

to VistaPrint Limited, at:

VistaPrint Limited

Canon’s Court

22 Victoria Street

Hamilton, HM 12

Bermuda

and to the Executive at the Executive’s address indicated on the signature page
of this Agreement (or to such other address as either the Company or the
Executive may have furnished to the other in writing in accordance herewith).

7.2 Any such notice, instruction or communication shall be deemed to have been
delivered five business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
via a reputable nationwide overnight courier service. Either party may give any
notice, instruction or other communication hereunder using any other means, but
no such notice, instruction or other communication shall be deemed to have been
duly delivered unless and until it actually is received by the party for whom it
is intended.

8. Miscellaneous.

8.1 Consideration. The Executive acknowledges that he has received adequate
consideration from the Company and VistaPrint Limited for entering into this
Agreement.

8.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

8.3 Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

 

6



--------------------------------------------------------------------------------

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.

8.5 Guarantee. VistaPrint Limited hereby unconditionally guarantees all of the
payment obligations of the Company to the Executive which may arise in
connection with the terms and conditions of this Agreement.

8.6 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

8.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

8.8 Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

8.9 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled, including
specifically and without limitation the Amended and Restated Retention Agreement
dated as of March 9, 2006, as amended by and among the Executive, VistaPrint
Limited and the Company. Except for the provisions of Section 4.1 hereof,
nothing in this Agreement shall modify, amend or alter, in any manner, any stock
option, stock restriction or other equity incentive arrangement or any
non-disclosure, non-competition, non-solicitation, assignment of invention, or
any similar agreement, to which the Executive is a party.

8.10 Amendments. This Agreement may be amended or modified only by a written
instrument executed by the Company, VistaPrint Limited and the Executive.
Notwithstanding anything herein to the contrary, to the extent future guidance
is issued regarding Section 409A that the Company, VistaPrint Limited or the
Executive reasonably believe will result in adverse tax consequences to the
Executive as a result of this Agreement, then the Company, VistaPrint Limited
and the Executive will renegotiate the terms of this Agreement in good faith in
order to minimize or eliminate such tax treatment.

8.11 Executive’s Acknowledgements. The Executive acknowledges that he (a) has
read this Agreement; (b) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (c) understands the terms and
consequences of this Agreement; and (d) understands that the Company’s outside
and in-house counsel are acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and are not acting as counsel for
the Executive.

8.12 Award Transfers. All references in this Agreement to options, restricted
share units, restricted stock awards, or other equity awards of VistaPrint
Limited (collectively, “Awards”), and all provisions related to such Awards and
the benefits obtained by the Executive with respect to the treatment of such
Awards, shall be deemed to apply equally to: (i) Awards held directly by the
Executive and (ii) Awards transferred by the Executive to permitted transferees
under the terms of such Awards, including, without limitation, Awards
transferred by the Executive to any immediate family member, family trust,
family partnership or family limited liability company established solely for
the benefit of the Executive and/or an immediate family member of the Executive;
such that, without limiting the generality of the foregoing, all rights and
benefits of and to the Executive arising from or relating to the treatment of
such Awards under the terms of this Agreement shall be deemed to apply equally
to any such Awards transferred to and held by such permitted transferees,
including, without limitation, all rights and benefits relating to the
acceleration of vesting of Awards, the extension of the period for exercising
Awards, and the payment to the Executive of a Gross-Up Payment to compensate the
Executive for Excise Taxes owed by the Executive due to the Executive’s receipt
of Contingent Compensation Payments resulting from a Change in Ownership or
Control.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

VISTAPRINT USA INCORPORATED

/s/    Robert S. Keane

By:   Robert S. Keane Title:   President and CEO VISTAPRINT LIMITED

/s/    Janice Richardson-Trott

By:   Janice Richardson-Trott Title:   Secretary MICHAEL GIANNETTO

/s/    Michael Giannetto

Michael Giannetto Address:

 

 

 

8



--------------------------------------------------------------------------------

Annex A

As used herein, the following terms shall have the following respective
meanings:

1.1 “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of VistaPrint Limited if, after such acquisition, such Person beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or
more of either (x) the then-outstanding shares of common stock of VistaPrint
Limited (the “Outstanding VistaPrint Limited Common Stock”) or (y) the combined
voting power of the then-outstanding securities of VistaPrint Limited entitled
to vote generally in the election of directors (the “Outstanding VistaPrint
Limited Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from VistaPrint Limited (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of VistaPrint Limited, unless the Person exercising, converting or
exchanging such security acquired such security directly from VistaPrint Limited
or an underwriter or agent of VistaPrint Limited), (ii) any acquisition by
VistaPrint Limited, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by VistaPrint Limited or any corporation
controlled by VistaPrint Limited, or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i) and (ii) of subsection
(c) of this Section 1.1 of Annex A; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to VistaPrint Limited), where the term “Continuing Director” means
at any date a member of the Board (i) who was a member of the Board on the date
of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(ii) any individual whose initial assumption of office occurred as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents,
by or on behalf of a person other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving VistaPrint Limited or a
sale or other disposition of all or substantially all of the assets of
VistaPrint Limited in one or a series of transactions (a “Business
Combination”), unless, immediately following such Business Combination, each of
the following two conditions is satisfied: (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
VistaPrint Limited Common Stock and Outstanding VistaPrint Limited Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns
VistaPrint Limited or substantially all of VistaPrint Limited’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding VistaPrint Limited Common Stock and
Outstanding VistaPrint Limited Voting Securities, respectively; and (ii) no
Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by VistaPrint Limited or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 30% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

(d) approval by the Board of a complete liquidation or dissolution of VistaPrint
Limited or the Company.

 

9



--------------------------------------------------------------------------------

1.2 “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b) the
Executive’s employment with the Company is terminated less than 180 days prior
to the date on which the Change in Control occurs, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately prior to
the date of such termination of employment.

1.3 “Cause” means:

(a) the Executive’s willful and continued failure to substantially perform his
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Executive
gives notice of termination for Good Reason), which failure is not cured within
30 days after a written demand for substantial performance is received by the
Executive from the Board which specifically identifies the manner in which the
Board of Directors believes the Executive has not substantially performed the
Executive’s duties; or

(b) the Executive’s willful engagement in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

For purposes of this Section 1.3 of Annex A, no act or failure to act by the
Executive shall be considered “willful” unless it is done, or omitted to be
done, in bad faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Company.

1.4 “Good Reason” means the occurrence, without the Executive’s written consent,
of any of the events or circumstances set forth in clauses (a) through
(d) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, within 30 days
of the Notice of Termination (as defined in Section 3.2(a)) given by the
Executive in respect thereof, such event or circumstance has been fully
corrected and the Executive has been reasonably compensated for any losses or
damages resulting therefrom. If the Company does not fully correct such event or
circumstance during this 30-day period, the Notice of Termination for Good
Reason given by the Executive shall become effective.

(a) a material diminution in the Executive’s authority, duties or
responsibilities in effect as of the Effective Date;

(b) a material reduction in the Executive’s annual base salary as in effect on
the Effective Date or as the same was or may be increased thereafter from time
to time except to the extent that such reduction affects all executive officers
of VistaPrint Limited and its subsidiaries to a comparable extent;

(c) a material change by the Company in the geographic location at which the
Executive performs his principal duties for the Company; or

(d) any action or inaction by the Company that constitutes a material breach of
this Agreement.

For purposes of this Agreement, any good faith determination of “Good Reason”
made by the Executive shall be conclusive, binding and final. The Executive’s
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.

1.5 “Disability” means the Executive’s absence from the full-time performance of
the Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

 

10



--------------------------------------------------------------------------------

1.6 For purposes of Section 4.3 of the Agreement, the following terms shall have
the following respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(iii) “Gross-Up Payment” shall mean an amount equal to the sum of (i) the amount
of the Excise Tax payable with respect to a Contingent Compensation Payment and
(ii) the amount necessary to pay all additional taxes imposed on (or
economically borne by) the Executive (including the Excise Taxes, state and
federal income taxes and all applicable employment taxes) attributable to the
receipt of such Gross-Up Payment. For purposes of the preceding sentence, all
taxes attributable to the receipt of the Gross-Up Payment shall be computed
assuming the application of the maximum tax rates provided by law.

 

11